IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                 No. 72056-2-1                       en

                                                                                     C_
                     Respondent,                                                     r"


                                                 DIVISION ONE
                                                                                     cn
                v.



ADAN ISACK YUSUF,                                UNPUBLISHED OPINION                 op

                     Appellant.                  FILED:     JUN i 5 2015

       Per Curiam — Adan Yusuf appeals his convictions for first and second degree

assault, arguing that the court's reasonable doubt instruction is unconstitutional

because it "tells jurors they must be able to explain or articulate a reason for having a

reasonable doubt." We affirm.


       There is no articulation requirement in the instruction, which is taken from 11

Washington Practice: Washington Pattern Jury Instructions: Criminal 4.01, at 85 (3d ed.

2008 (WPIC). The instruction simply states that "[a] reasonable doubt is one for which a

reason exists ... It is such a doubt as would exist in the mind of a reasonable person

after.. . considering all of the evidence." Clerk's Papers at 55; WPIC 4.01 (emphasis

added). The instruction has been repeatedly approved by the Washington State

Supreme Court and this court. See e.g., State v. Emery, 174 Wash. 2d 741, 759-60, 278
P.3d 653 (2012) (noting that prosecutor's argument properly described "reasonable

doubt as a 'doubt for which a reason exists'"); State v. Bennett, 161 Wash. 2d 303, 307,

165 P.3d 1241 (2007); State v. Tanzvmore, 54 Wash. 2d 290, 291 n.2, 340 P.2d 178

(1959); State v. Harras, 25 Wash. 416, 421, 65 P. 774 (1901); State v. Thompson, 13
No. 72056-2-1/2




Wn. App. 1,4-5, 533 P.2d 395 (1975); State v. Cosden, 18 Wash. App. 213, 221, 568
P.2d 802 (1977). We are bound by the decisions of our Supreme Court. State v. Gore.

101 Wash. 2d 481, 486-87, 681 P.2d 227 (1984).

      In addition, in Thompson, Division Two of this court expressly rejected the

precise argument made here, stating,

              Furthermore, the particular phrase, when read in the context of the
      entire instruction does not direct the jury to assign a reason for their
      doubts, but merely points out that their doubts must be based on reason,
      and not something vague or imaginary. A phrase in this context has been
      declared satisfactory in this jurisdiction for over 70 years. State v. Harras,
      25 Wash. 416, 65 P. 774 (1901).

Thompson, 13 Wash. App. at 5. We adhere to the decision in Thompson.

      Yusuf's pro se statement of additional grounds for review raises no reviewable

issues.


      Affirmed.


             FOR THE COURT:




                                                 V&^wPO.,

                                                    A-< /